SUMMARY ORDER

Cesar Augusto Castillo, a citizen of Peru, appeals an October 24, 2002 order of the Board of Immigration Appeals (“BIA”), affirming a March 17, 2000 decision of an Immigration Judge (“IJ”), that: (i) denied Castillo’s application for asylum and withholding of removal under the Immigration and Nationality Act of 1952; and (ii) ordered Castillo’s voluntary removal from the United States. We assume that the parties are familiar with the facts, the procedural history, and the scope of the issues presented on appeal.
“We review the factual findings underlying the BIA’s determinations under the substantial evidence standard, reversing only if ‘no reasonable fact-finder could have failed to find’ that petitioner suffered past persecution or had a well-founded fear of future persecution or torture.” Ramsameachire v. Ashcroft, 357 F.3d 169, 177 (2d Cir.2004) (quoting Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000)). “Under this standard, a finding will stand if it is supported by ‘reasonable, substantial, and probative’ evidence in the record when considered as a whole.” Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003) (quoting Diallo, 232 F.3d at 287). In rejecting Castillo’s asylum application, the IJ ruled (inter alia) that Castillo did not have a well-founded fear of future perse*880cution. [A 57] That determination was supported by substantial evidence, and is dispositive. We therefore reach no other issues.
For the reasons set forth above, the judgment of the BIA is hereby AFFIRMED and Castillo’s appeal is hereby DENIED.